Citation Nr: 1415219	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-04 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by vertigo and equilibrium problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that he has a disability manifested by vertigo and equilibrium problems as a result of his active military service.  He was treated for ear problems during service, and diagnosed with adhesive otitis media and hearing loss of the left ear.  The Veteran maintains that any currently diagnosed disability with these symptoms is related to his in-service ear problems.  Service connection is already in effect for adhesive otitis media with bilateral hearing loss and tinnitus.  The Veteran also contends that service connection is warranted for a disability manifested by vertigo and equilibrium problems on a secondary basis.

In the November 2013 remand, the Board directed that the Veteran be provided with a medical opinion regarding the etiology of his claimed disorder manifested by vertigo and disequilibrium.  The Board directed that the VA examiner provide an addendum opinion that included a detailed rationale and basis to support the June 2013 opinions that the Veteran's history of balance problems was not related to his in-service treatment for adhesive otitis media, bilateral hearing loss, or to a service-connected disability.  Additionally, the examiner was asked to opine whether any disability manifested by vertigo and disequilibrium was aggravated by any service-connected disability, including otitis media, with bilateral hearing loss and tinnitus.  
In a December 2013 addendum opinion, the examiner opined that the Veteran's condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In reaching this conclusion, the examiner noted that there was approximately a 50-year lapse in time between the Veteran's discharge from active duty service and his first complaint of dizziness.  Based on the medical literature review, the examiner concluded that otitis media would not result in loss of balance many years later and furthermore, hearing loss and tinnitus does not result in the history of loss of balance.  The examiner also noted that the Veteran's history of ear surgery was on the tympanic membrane, which did not result in dizziness or vertigo.  Finally, the examiner noted that vertigo is an inner ear and vestibular dysfunction, and the Veteran's history and medical records documented treatment of middle ear infection and paracentesis of tympanic membrane.  The Board finds this opinion to be inadequate, however, as the examiner did not provide an opinion regarding whether the claimed disorder had been aggravated by a service-connected disability.  

Given the foregoing, the December 2013 opinion is inadequate with which to render a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).  Moreover, the December 2013 opinion does not comply with the November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Thus, the claim must be remanded in order to obtain an additional medical opinion in this case.   

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, the claims file and any electronic records must be provided to and reviewed by the examiner who provided the December 2013 addendum opinion.  Following a review of this evidence, the examiner must opine whether any disability manifested by vertigo and disequilibrium is aggravated by any service-connected disability, including otitis media, with bilateral hearing loss and tinnitus.

The Veteran need not be re-examined unless the examiner determines that an additional examination is needed.  If the examiner who rendered the December 2013 opinion is not available to provide the requested opinion, an appropriate medical professional must be directed to provide an opinion as to whether any disorder manifested by dizziness and disequilibrium is aggravated by the Veteran's service-connected adhesive otitis media, with bilateral hearing loss, or tinnitus.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. If another examination is deemed necessary, the Veteran must be advised of the importance of reporting to this examination and of the possible adverse consequences, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
  
5. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the January 2014 supplemental statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



